               Case 18-42055                     Doc 17              Filed 10/03/18 Entered 10/03/18 17:24:18                   Desc Main
                                                                      Document     Page 1 of 28




 Fill in this information to identify the case:

 Debtor name         Intrinsic Hospitality LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TEXAS

 Case number (if known)         18-42055
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          October 3, 2018                         X /s/ Marlin Wilson
                                                                       Signature of individual signing on behalf of debtor

                                                                       Marlin Wilson
                                                                       Printed name

                                                                       Managing Member, LLC
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                    Case 18-42055                     Doc 17         Filed 10/03/18 Entered 10/03/18 17:24:18                                       Desc Main
                                                                      Document     Page 2 of 28

 Fill in this information to identify the case:
 Debtor name Intrinsic Hospitality LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS                                                                                    Check if this is an

 Case number (if known):                18-42055                                                                                                      amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Babaria                                                                                                                                                                $281,002.84
 Construction &
 Development
 709 Sabel Ridge
 Lane
 Grapevine, TX 76051
 Chatworth                                                                                                                                                                $10,315.79
 2806 Wolflin Ave
 Amarillo, TX 79109
 County Draperies                                                                                                                                                           $8,392.15
 64 Genung St.
 Middletown, NY
 10940
 Eagle Hotel Group                                                                                                                                                        $12,354.00
 L.P.
 1677 Hilton Head Ln
 Frisco, TX 75034
 Elko Hospitality Inc.                                                                                                                                                      $9,518.45
 2572 East Jennings
 Way
 Elko, NV 89801
 Frame Express Inc.                                                                                                                                                       $48,952.34
 10 Morris Dr. Ste 33
 Dartmouth, Nova
 Scotia, Canada
 B3B 1K8
 HarDam Hotels,                                                                                                                                                         $308,352.95
 LLC:
 1420 Blodgett Street
 Houston, TX 77004
 Interia Hospitality                                                                                                                                                      $20,236.75
 6051 Business
 Center Court 4-344
 San Diego, CA
 92154




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 18-42055                     Doc 17         Filed 10/03/18 Entered 10/03/18 17:24:18                                       Desc Main
                                                                      Document     Page 3 of 28

 Debtor    Intrinsic Hospitality LLC                                                                          Case number (if known)         18-42055
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Krish Hospitality                                                                                                                                                        $40,000.00
 25 Lakespur CT
 Russellville, AR
 72802
 Optimal Hospitality                                                                                                                                                      $81,268.81
 Solutions
 522 Mary Esther
 Cutoff
 Fort Walton Beach,
 FL 32548
 Salilia Hospitality                                                                                                                                                        $6,357.41
 Group
 9114 Airport Blvd
 Houston, TX 77061
 Shriji Maharaj LLC                                                                                                                                                         $6,234.15
 9114 Airport Blvd
 Houston, TX 77061
 SLC Airport                                                                                                                                                            $302,300.18
 Lodging, LLC DBA
 4923 West Douglas
 Corrigan Way
 Salt Lake City, UT
 84116
 SMC Hotels                                                                                                                                                             $348,228.41
 708 N. Ashley Ridge
 Loop, Suite 100
 Shreveport, LA
 71106
 Startex Industries                                                                                                                                                         $2,326.00
 180 Exchange Blvd
 Glendale Heights, IL
 60139
 Whitestone                                                                                                                                                                 $7,028.97
 Hospitality Mgt. LLC
 1200 w walnut Hill
 Ln Suite 2525
 TX 75036




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 18-42055                             Doc 17                Filed 10/03/18 Entered 10/03/18 17:24:18                                                          Desc Main
                                                                                  Document     Page 4 of 28
 Fill in this information to identify the case:

 Debtor name            Intrinsic Hospitality LLC

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF TEXAS

 Case number (if known)               18-42055
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           587,038.54

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           587,038.54


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        1,492,869.20


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,492,869.20




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
               Case 18-42055                     Doc 17              Filed 10/03/18 Entered 10/03/18 17:24:18                    Desc Main
                                                                      Document     Page 5 of 28
 Fill in this information to identify the case:

 Debtor name         Intrinsic Hospitality LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TEXAS

 Case number (if known)         18-42055
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Chase 5701                                               Checking Account               2067                                  $404,137.88




           3.2.     Chase                                                    Checking Account               8797                                             $0.00




           3.3.     Chase                                                    Checking Account               1655                                     $3,877.07




           3.4.     chase                                                    Checking Account               5701                                    $24,285.93



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                   $432,300.88
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               Case 18-42055                     Doc 17              Filed 10/03/18 Entered 10/03/18 17:24:18                       Desc Main
                                                                      Document     Page 6 of 28
 Debtor           Intrinsic Hospitality LLC                                                        Case number (If known) 18-42055
                  Name

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     dowmpayment                                                                                                                   $2,200.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                                   $2,200.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            146,898.86    -                                   0.00 = ....                  $146,898.86
                                              face amount                            doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                $146,898.86
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:          Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:          Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                    Net book value of         Valuation method used     Current value of
                                                                                  debtor's interest         for current value         debtor's interest
                                                                                  (Where available)

 39.       Office furniture


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                         page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
               Case 18-42055                     Doc 17              Filed 10/03/18 Entered 10/03/18 17:24:18             Desc Main
                                                                      Document     Page 7 of 28
 Debtor         Intrinsic Hospitality LLC                                                     Case number (If known) 18-42055
                Name

            Printer Lease - Canon                                                           $0.00                                     $2,700.00


            Furniture                                                                       $0.00                                     $2,938.80



 40.        Office fixtures

 41.        Office equipment, including all computer equipment and
            communication systems equipment and software

 42.        Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
            books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
            collections; other collections, memorabilia, or collectibles

 43.        Total of Part 7.                                                                                                        $5,638.80
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                 Case 18-42055                      Doc 17              Filed 10/03/18 Entered 10/03/18 17:24:18                                        Desc Main
                                                                         Document     Page 8 of 28
 Debtor          Intrinsic Hospitality LLC                                                                           Case number (If known) 18-42055
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $432,300.88

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $2,200.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $146,898.86

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $5,638.80

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $587,038.54           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $587,038.54




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
               Case 18-42055                     Doc 17              Filed 10/03/18 Entered 10/03/18 17:24:18                 Desc Main
                                                                      Document     Page 9 of 28
 Fill in this information to identify the case:

 Debtor name         Intrinsic Hospitality LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TEXAS

 Case number (if known)         18-42055
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                Case 18-42055                    Doc 17              Filed 10/03/18 Entered 10/03/18 17:24:18                                      Desc Main
                                                                      Document     Page 10 of 28
 Fill in this information to identify the case:

 Debtor name         Intrinsic Hospitality LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TEXAS

 Case number (if known)           18-42055
                                                                                                                                                    Check if this is an
                                                                                                                                                    amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $281,002.84
           Babaria Construction & Development                                   Contingent
           709 Sabel Ridge Lane                                                 Unliquidated
           Grapevine, TX 76051                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $10,315.79
           Chatworth                                                            Contingent
           2806 Wolflin Ave                                                     Unliquidated
           Amarillo, TX 79109                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $8,392.15
           County Draperies                                                     Contingent
           64 Genung St.                                                        Unliquidated
           Middletown, NY 10940                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $12,354.00
           Eagle Hotel Group L.P.                                               Contingent
           1677 Hilton Head Ln                                                  Unliquidated
           Frisco, TX 75034                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                         36005                                             Best Case Bankruptcy
               Case 18-42055                     Doc 17              Filed 10/03/18 Entered 10/03/18 17:24:18                                      Desc Main
                                                                      Document     Page 11 of 28
 Debtor       Intrinsic Hospitality LLC                                                               Case number (if known)            18-42055
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $9,518.45
          Elko Hospitality Inc.                                                 Contingent
          2572 East Jennings Way                                                Unliquidated
          Elko, NV 89801                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $48,952.34
          Frame Express Inc.                                                    Contingent
          10 Morris Dr. Ste 33                                                  Unliquidated
          Dartmouth, Nova Scotia, Canada                                        Disputed
          B3B 1K8
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $308,352.95
          HarDam Hotels, LLC:                                                   Contingent
          1420 Blodgett Street                                                  Unliquidated
          Houston, TX 77004                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,236.75
          Interia Hospitality                                                   Contingent
          6051 Business Center Court 4-344                                      Unliquidated
          San Diego, CA 92154                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $40,000.00
          Krish Hospitality                                                     Contingent
          25 Lakespur CT                                                        Unliquidated
          Russellville, AR 72802                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $81,268.81
          Optimal Hospitality Solutions                                         Contingent
          522 Mary Esther Cutoff                                                Unliquidated
          Fort Walton Beach, FL 32548                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $6,357.41
          Salilia Hospitality Group                                             Contingent
          9114 Airport Blvd                                                     Unliquidated
          Houston, TX 77061                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 18-42055                     Doc 17              Filed 10/03/18 Entered 10/03/18 17:24:18                                      Desc Main
                                                                      Document     Page 12 of 28
 Debtor       Intrinsic Hospitality LLC                                                               Case number (if known)            18-42055
              Name

 3.12      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $6,234.15
           Shriji Maharaj LLC                                                   Contingent
           9114 Airport Blvd                                                    Unliquidated
           Houston, TX 77061                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.13      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $302,300.18
           SLC Airport Lodging, LLC DBA                                         Contingent
           4923 West Douglas Corrigan Way                                       Unliquidated
           Salt Lake City, UT 84116                                             Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.14      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $348,228.41
           SMC Hotels                                                           Contingent
           708 N. Ashley Ridge Loop, Suite 100                                  Unliquidated
           Shreveport, LA 71106                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.15      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $2,326.00
           Startex Industries                                                   Contingent
           180 Exchange Blvd                                                    Unliquidated
           Glendale Heights, IL 60139                                           Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.16      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $7,028.97
           Whitestone Hospitality Mgt. LLC                                      Contingent
           1200 w walnut Hill Ln Suite 2525                                     Unliquidated
            TX 75036                                                            Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                             0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                     1,492,869.20

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                        1,492,869.20




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
               Case 18-42055                     Doc 17              Filed 10/03/18 Entered 10/03/18 17:24:18                    Desc Main
                                                                      Document     Page 13 of 28
 Fill in this information to identify the case:

 Debtor name         Intrinsic Hospitality LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TEXAS

 Case number (if known)         18-42055
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Printer lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                          Cannon
                   government contract


 2.2.        State what the contract or                   Landlord
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      Dryden Company
             List the contract number of any                                          4849 Keller Springs
                   government contract                                                Addison, TX 75001


 2.3.        State what the contract or                   Landlord
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                          landlord
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
               Case 18-42055                     Doc 17              Filed 10/03/18 Entered 10/03/18 17:24:18               Desc Main
                                                                      Document     Page 14 of 28
 Fill in this information to identify the case:

 Debtor name         Intrinsic Hospitality LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TEXAS

 Case number (if known)         18-42055
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                        Name                       Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                       State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                       State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                       State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                       State      Zip Code




Official Form 206H                                                                Schedule H: Your Codebtors                                  Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
               Case 18-42055                     Doc 17              Filed 10/03/18 Entered 10/03/18 17:24:18                           Desc Main
                                                                      Document     Page 15 of 28


 Fill in this information to identify the case:

 Debtor name         Intrinsic Hospitality LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TEXAS

 Case number (if known)         18-42055
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                             $1,172,070.97
       From 1/01/2018 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                           $10,829,921.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other


       For year before that:                                                                       Operating a business                           $11,601,692.00
       From 1/01/2016 to 12/31/2016
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
               Case 18-42055                     Doc 17              Filed 10/03/18 Entered 10/03/18 17:24:18                           Desc Main
                                                                      Document     Page 16 of 28
 Debtor       Intrinsic Hospitality LLC                                                                 Case number (if known) 18-42055



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Dunlap Fiore, L.L.C.                                                                         $47,057.67           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.2.
               Krish Hospitality                                                                            $40,000.00           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.3.
               Dubois Wood Products                                                                         $35,080.00           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.4.
               Autrey Furniture Manufacturing                                                               $21,068.50           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.5.
               Leap Hospitality (Phelan)                                                                    $20,648.97           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.6.
               Mahesh Chandiramani                                                                          $19,000.00           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.7.
               RMISC Inc (Renaissance)                                                                      $18,282.02           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.8.
               Valley Forge Fabrics                                                                         $17,899.34           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
               Case 18-42055                     Doc 17              Filed 10/03/18 Entered 10/03/18 17:24:18                           Desc Main
                                                                      Document     Page 17 of 28
 Debtor       Intrinsic Hospitality LLC                                                                 Case number (if known) 18-42055



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.9.
               Brookline Furniture                                                                          $17,594.00           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.10
       .
            Interia Hospitality                                                                             $15,813.75           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.11
       .
            Startex Industries                                                                              $14,888.64           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.12
       .
            LG                                                                                              $14,227.00           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.13
       .
            Frame Express                                                                                   $13,755.00           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.14
       .
            Microfridge Danby Intirion                                                                        $9,541.00          Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.15
       .
            Core Consulting LLC                                                                               $9,458.42          Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.16
       .
            Blue Cross Blue Shield Texas                                                                           $0.00         Secured debt
               Santa Ana, CA 92702-6000                                                                                          Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
               Case 18-42055                     Doc 17              Filed 10/03/18 Entered 10/03/18 17:24:18                               Desc Main
                                                                      Document     Page 18 of 28
 Debtor       Intrinsic Hospitality LLC                                                                 Case number (if known) 18-42055



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.17
       .
            Eric A. Liepins, P.C.                                                                             $9,217.00               Secured debt
               Eric A. Liepins                                                                                                        Unsecured loan repayments
               12770 Coit Road, Suite 1100                                                                                            Suppliers or vendors
               Dallas, TX 75251                                                                                                       Services
                                                                                                                                      Other


       3.18
       .
            Armourcoat Surface Finishes Inc                                                                   $7,585.00               Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other


       3.19
       .
            Guest Supply Sysco                                                                                $7,340.44               Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other


       3.20
       .
            Dryden Company                                                                                    $6,808.08               Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Marlin Wilson                                               salary $6,425                    $17,946.00
                                                                           and
                                                                           $11,521.30
                                                                           health
                                                                           benefits

       4.2.    Michelle Wilson                                             $6,696.32                        $21,772.10
                                                                           salary and
                                                                           health
                                                                           benefits
                                                                           $15,074.88

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

          None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 18-42055                     Doc 17              Filed 10/03/18 Entered 10/03/18 17:24:18                             Desc Main
                                                                      Document     Page 19 of 28
 Debtor       Intrinsic Hospitality LLC                                                                     Case number (if known) 18-42055



    List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
    of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
    debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case               Court or agency's name and             Status of case
               Case number                                                                    address
       7.1.    Christie Ruiz v. Genx                             Personal injury              206 Judicial District Court               Pending
               Hospitality, LLC, et al.                          claim.                       Hidalgo Coun                              On appeal
               C-0594-18-D                                                                    100 N Closner Blvd                        Concluded
                                                                                              Edinburg, TX

       7.2.    Intrinsic Hospitality, LLC v.                                                  United States District Court              Pending
               Jay Karotkin, et al.                                                           for the                                   On appeal
               4:18cv390                                                                      District of Texas, Sherman                Concluded
                                                                                              Division
                                                                                              101 East Pecan Street
                                                                                              Sherman, TX


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss             Value of property
       how the loss occurred                                                                                                                                     lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                Case 18-42055                    Doc 17              Filed 10/03/18 Entered 10/03/18 17:24:18                            Desc Main
                                                                      Document     Page 20 of 28
 Debtor        Intrinsic Hospitality LLC                                                                 Case number (if known) 18-42055



    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates            Total amount or
                 the transfer?                                                                                                                           value
                 Address
       11.1.     Eric Liepins PC
                 12770 Coit Road
                 Suite 1100
                 Dallas, TX 75251                                                                                                                     $9,217.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                  Date transfer          Total amount or
                Address                                          payments received or debts paid in exchange             was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     16775 Addison Road #203
                 Addison, TX 75001

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
               Case 18-42055                     Doc 17              Filed 10/03/18 Entered 10/03/18 17:24:18                           Desc Main
                                                                      Document     Page 21 of 28
 Debtor      Intrinsic Hospitality LLC                                                                  Case number (if known) 18-42055



                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                         Names of anyone with               Description of the contents            Do you still
                                                                       access to it                                                              have it?
                                                                       Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                       Names of anyone with               Description of the contents            Do you still
                                                                       access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                Case 18-42055                    Doc 17              Filed 10/03/18 Entered 10/03/18 17:24:18                               Desc Main
                                                                      Document     Page 22 of 28
 Debtor      Intrinsic Hospitality LLC                                                                  Case number (if known) 18-42055




      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                      Court or agency name and           Nature of the case                            Status of case
       Case number                                                     address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                           Governmental unit name and             Environmental law, if known               Date of notice
                                                                       address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                           Governmental unit name and             Environmental law, if known               Date of notice
                                                                       address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Ivan Alvarez CPA PLLC                                                                                                      6/17/2014 to 4/4/2017
                    525 FORT WORTH DRIVE STE 204
                    Denton, TX 76201
       26a.2.       RemoteBooksOnline LLC                                                                                                      2/2/2017 to 2/8/2018
                    800 S Gay St Ste 700
                    Knoxville, TN 37929
       26a.3.       Controller To Go LLC                                                                                                       8/15/2017 to
                    840 F Ave Ste 103                                                                                                          2/21/2017
                    Plano, TX 75074



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                Case 18-42055                    Doc 17              Filed 10/03/18 Entered 10/03/18 17:24:18                          Desc Main
                                                                      Document     Page 23 of 28
 Debtor      Intrinsic Hospitality LLC                                                                  Case number (if known) 18-42055



       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26a.4.       Bob Robertson                                                                                                         3/2/2017 to Present
                    3440 Sojourn Dr Ste 290
                    Denton, TX 76201

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.1.       Ivan Alvarez CPA PLLC                                                                                                 6/17/2014 to 4/4/2017
                    525 FORT WORTH DRIVE STE 204
                    Denton, TX 76201
       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.2.       RemoteBooksOnline LLC                                                                                                 2/2/2017 to 2/8/2018
                    800 S Gay St Ste 700
                    Knoxville, TN 37929
       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.3.       Controller To Go LLC                                                                                                  8/15/2016 to
                    840 F Ave Ste 103                                                                                                     2/21/2018
                    Plano, TX 75074
       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.4.       Bob Robertson (IH employee)                                                                                           3/2/2017 to Present
                    3440 Sojourn Dr Ste 290
                    Carrollton, TX 75006

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Bob Robertson                                                                            3/2/2017 to Present
                    3440 Sojourn Dr Ste 290
                    Carrollton, TX 75006

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               Case 18-42055                     Doc 17              Filed 10/03/18 Entered 10/03/18 17:24:18                          Desc Main
                                                                      Document     Page 24 of 28
 Debtor      Intrinsic Hospitality LLC                                                                  Case number (if known) 18-42055



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Marlin Wilson




29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Michele Wilson



30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
               Case 18-42055                     Doc 17              Filed 10/03/18 Entered 10/03/18 17:24:18                       Desc Main
                                                                      Document     Page 25 of 28
 Debtor      Intrinsic Hospitality LLC                                                                  Case number (if known) 18-42055



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         October 3, 2018

 /s/ Marlin Wilson                                                       Marlin Wilson
 Signature of individual signing on behalf of the debtor                 Printed name

 Position or relationship to debtor         Managing Member, LLC

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 11
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
Case 18-42055   Doc 17   Filed 10/03/18 Entered 10/03/18 17:24:18   Desc Main
                          Document     Page 26 of 28
               Case 18-42055                     Doc 17              Filed 10/03/18 Entered 10/03/18 17:24:18                            Desc Main
                                                                      Document     Page 27 of 28
                                                               United States Bankruptcy Court
                                                                        Eastern District of Texas
 In re      Intrinsic Hospitality LLC                                                                                 Case No.        18-42055
                                                                                    Debtor(s)                         Chapter         11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                              Security Class Number of Securities                        Kind of Interest
 business of holder
 Marlin Wilson                                                                                                                   95%
 3440 Sojourn Drive
 Suite 290
 Carrollton, TX 75006

 Michelle Wilson as Member. LLC                                                                                                  5%



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

         I, the Managing Member, LLC of the corporation named as the debtor in this case, declare under penalty of perjury
that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information
and belief.



 Date October 3, 2018                                                         Signature /s/ Marlin Wilson
                                                                                            Marlin Wilson

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                Case 18-42055                    Doc 17               Filed 10/03/18 Entered 10/03/18 17:24:18         Desc Main
                                                                       Document     Page 28 of 28


Revised 12/1/2009                                                                                                     LBR Appendix 1007-b-6
                                                               United States Bankruptcy Court
                                                                         Eastern District of Texas
 In re      Intrinsic Hospitality LLC                                                                     Case No.   18-42055
                                                                                     Debtor(s)            Chapter    11




                                                      VERIFICATION OF CREDITOR MATRIX



                         I, the Managing Member, LLC of the corporation named as the debtor in this case, hereby verify

                         that the attached list of creditors is true and correct to the best of my knowledge.




 Date:       October 3, 2018                                              /s/ Marlin Wilson
                                                                          Marlin Wilson/Managing Member, LLC
                                                                          Signer/Title




Software Copyright (c) 1996-2018, Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
